Citation Nr: 0833452	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for hearing loss 
of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1978.

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the veteran 
submitted two nearly identical written statements regarding 
his claim since the case was certified for appeal.  This 
evidence was received after the last RO review.  

The Board has, accordingly, reviewed the additional evidence, 
which consists essentially of his statements as to the impact 
that hearing loss has had on his life and why he believed 
that he was entitled to a higher rating.  However, the 
evaluation of hearing loss is based on a mechanical 
application of the criteria and the impact of hearing loss on 
his daily life cannot be accounted for outside the rating 
schedule.  Accordingly, the Board concludes that there is no 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  


FINDING OF FACT

Throughout the entire rating period, the veteran's hearing 
loss has been manifested by no more than Level I in the right 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing 
loss of the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's increased 
rating claim is an appeal from an initial assignment of a 
disability rating.  As such, the claims require consideration 
of the entire time period involved.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings is 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, as will be discussed below, the record does not 
support a higher rating for hearing loss.

In evaluating the extent of hearing loss, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2007).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
10
60
55
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

Based on the evidence above, Table VI of 38 C.F.R. § 4.85 
shows the veteran's right ear hearing loss to be a Level I 
impairment.  His left ear is not service-connected; 
therefore, for rating purposes, the left ear will be assigned 
a Level I impairment level.  38 C.F.R. § 4.85(f).  Applying 
these results (Level 1 in both ears) to Table VII, a 
noncompensable evaluation is assigned.  

In September and December 2003, the veteran underwent private 
audiological testing.  However, there is no indication that 
these audiograms used the Maryland CNC Speech Recognition 
Test as required by the regulations and are therefore not 
adequate for rating purposes.    

As noted above, the Board is limited in evaluating hearing 
loss to the mechanical application of the rating schedule 
under the specified testing methods.  For example, any impact 
of the hearing loss on the veteran's daily life cannot be 
accounted for outside the rating tables of 38 C.F.R. § 4.85.  
The noncompensable evaluation currently-assigned for his 
bilateral hearing loss accurately reflects his disability as 
contemplated under the VA rating criteria throughout the 
rating period on appeal. 

Additionally, there is no showing of an exceptional pattering 
of hearing impairment under Table VIa.  Therefore, the 
provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not 
applicable.   

Regarding any extraschedular compensation, the Board has 
further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The record does not reflect that the veteran is prohibited 
from seeking gainful employment due to his symptoms.  While 
he contends that he is entitled to a higher rating, there is 
no evidence that it negatively impacts his employment or 
employment potential.  Moreover, he does not contend, and the 
evidence does not show, that he has been hospitalized due to 
hearing loss.  Therefore, in the absence of such factors such 
as frequent hospitalization and marked interference of 
employment, the Board finds that the requirements for an 
extraschedular evaluation of his hearing loss under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In sum, the evidence does not support a compensable 
evaluation for hearing loss of the right ear for any portion 
of the rating period on appeal.  Without an approximate 
balance of positive and negative evidence that would give 
rise to a reasonable doubt in favor of the appellant 
receiving an increased rating, the benefit of the doubt rule 
is not applicable.  Furthermore, the Board finds that his 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  See Fenderson, 12 Vet. App. at 119.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's post-service treatment records and an 
October 2004 VA examination.  His statements in support of 
his claim are also of record.  Hence, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial compensable rating for hearing loss of the right 
ear is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


